                      1        SARAH E. ROSS,Bar No. 252206
                               sross littler.com
                      2                           . WITTE,Bar No. 273494
                               awitte littler.com
                      3          itt er en e son P.C.
                               2049 Century Park East
                      4        5th Floor
                               Los Angeles, CA 90067.3107
                      5        Telephone: 310.553.0308
                               Fax No.: 310.553.5583
                      6
                               Attorneys for Defendant
                      7        HUHTAMAKI,INC.
                      8        MOON &YANG,APC
                               Kane Moon Bar No. 249834
                      9        kane.moon moonvan~law.com
                               ~  ~ eviant, ar o.           ~4
                    10         scott.leviant(a~moonvan~law.com
                                   ~e ~tvatsatryan,~arX320389
                               LiIit
                    11         lilit(a,moonmoran~law.c~om
                               ~033~~ven 1~1 St., Suite 1880
                    12         Los Angeles, CA 90017
                               Tel: (213,) 232-3128
                    13         Fax: (213)232-3125
                    14         Attorne s for Plaintiff
                               NAN ~ CHAVEZ
                    15

                    16                                   UNITED STATES DISTRICT COURT
                    17
                                                     CENTRAL DISTRICT OF CALIFORNIA
                    18
                               JUAN J. CHAVEZ,individual)y,            Case No. 2:19-cv-05930-ODW-JEM
                    19         and on behalf of all others similarly
                               situated,                               ASSIGNED TO HONORABLE JUDGE
                   20                                                  OTIS WRIGHT
                                               Plaintiff,
                   21                                                  [Discovery Document: Referred to
                                     v.                                1Vlagistrate Judge John E. McDermott]
                   22
                               HUHTAMAKI,INC. a Kansas                 STIPULATION AND[
                    23         corporation; and DOES 1 through
                               10, inclusive,                          PROTECTIVE ORDER
                    24
                                               Defendant.              Complaint Filed: June 5, 2019
                    25                                                 Removed: July 10, 2019
                    26

                    27

                    28 ~~
LITTLER MENDELSON, P.C.
    ]018 Cen~uiy Park Ensi
            5~~ Floor
  Los Angeles. LA 80 61.310]
          J10.553.0908
                      1              Plaintiff JUAN J. CHAVEZ ("Plaintiff') on the one hand, and Defendant ~
                      2        HUHTAMAKI, INC. ("Defendant" or "Huhtamaki") on the other, by and through
                      3        their respective counsel of record, herein AGREE and STIPULATE as follows:
                      4        1.    PURPOSES AND LIMITATIONS
                      5              Discovery in this action is likely to involve production of confidenti
                     6         proprietary or private information for which special protection from public disclosurf
                      7        and from use for any purpose other than pursuing this litigation may be warranted
                      8        Accordingly, the parties hereby stipulate to and petition the Court to enter thf
                      9        following Stipulated Protective Order. The parties acknowledge that this Order doe:
                    to         not confer blanket protections on all disclosures or responses to discovery and that the
                    11         protection it affords from public disclosure and use extends only to the limite
                    12         information or items that are entitled to confidential treatment under the applicab
                    13         legal principles.
                    14         2.    GOOD CAUSE STATEMENT
                    15               This is a putative class action involving third party putative class members'
                    16         private and confidential personal and employment information, including but not
                    17         limited to, putative class members' names, addresses, telephone numbers, social
                    18         security numbers, personal identifiable information, dates of employment, job titles,
                    19         employment personnel files, time punches, payroll data, financial information, and
                    20         other private and confidential information for which special protection from public
                    21         disclosure and from use for any purpose other than prosecution of this action is
                    22         warranted. Such confidential and private information is otherwise generally
                    23         unavailable to the public and/or is privileged or otherwise protected from disclosure
                    24         under state or federal statutes, court rules, case decisions, or common law. Disclosure
                    25         of the foregoing confidential information to the public without proper protection will
                    26         result in serious violation of privacy of third parties and may lead to misuse of such
                    27         information. Accordingly, to expedite the flow of information, to facilitate the prompt

                    28 II      resolution of disputes over confidentiality of discovery materials, to adequately
LITTLER MENDELSON, P.C.
    Boas ca~~~ry nark eesi
            5~n Floor
  Los AnAele~. CA 8008].7101                                             2.       STIPULATION AND PROTECTIVE ORDER
         ] 10.553.0]08
                     1         protect information the parties are entitled to keep confidential, to ensure that the
                    2          parties are permitted reasonable necessary uses of such material in preparation for and
                     3         in the conduct of trial, to address their handling at the end of the litigation, and serve
                    4          the ends ofjustice, a protective order for such information is justified in this matter. It
                     5         is the intent of the parties that information will not be designated as confidential for
                     6         tactical reasons and that nothing be so designated without a good faith belief that it
                     7         has been maintained in a confidential, non-public manner, and there is good cause
                     8         why it should not be part ofthe public record of this case.
                     9               3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE 'I
                   10                 The parties further acknowledge, as set forth in Section 13.3, below, that this
                   11          Stipulated Protective Order does not entitle them to file confidential information under
                   12          seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
                   13          standards that will be applied when a party seeks permission from the court to file
                   14          material under seal. There is a strong presumption that the public has a right of access
                   15          to judicial proceedings and records in civil cases. In connection with non-dispositive
                   16          motions, good cause must be shown to support a filing under seal. See Kamakana v.
                   17                                                                               ~v Gen.
                               City and Count~ofHonolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips
                   18          Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sonv
                    19         Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
                   20          orders require good cause showing), and a specific showing of good cause or
                   21          compelling reasons with proper evidentiary support and legal justification, must be
                   22          made with respect to Protected Material that a party seeks to file under seal. The
                   23          parties' mere designation of Disclosure or Discovery Material as CONFIDENTIAL
                   24          does not—without the submission of competent evidence by declaration, establishing
                    25         that the material sought to be filed under seal qualifies as confidential, privileged, or
                    26         otherwise protectable---constitute good cause.
                    27                Further, if a party requests sealing related to a dispositive motion or trial, then

                    28 II compelling reasons, not only good cause, for the sealing must be shown, and the relief
LITTLER MENDELSON, P.C.
    1019 CenluiY Park Eesi
            Soh Floor
  Los Angeles. CA 8006].]107
                                                                           3.       STIPULATION AND PROTECTIVE ORDER
          J10 553.0308
                      1        sought shall be narrowly tailored to serve the specific interest to be protected. See
                     2         Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                     3         item or type of information, document, or thing sought to be filed or introduced under
                     4         seal, the party seeking protection must articulate compelling reasons, supported by
                      5        specific facts and legal justification, for the requested sealing order. Again, competent
                     6         evidence supporting the application to file documents under seal must be provided by
                     7         declaration.
                      8              Any document that is not confidential, privileged, or otherwise protectable in its
                      9        entirety will not be filed under seal if the confidential portions can be redacted. If
                    10         documents can be redacted, then a redacted version for public viewing, omitting only
                    11         the confidential, privileged, or otherwise protectable portions of the document, shall
                    12         be filed. Any application that seeks to file documents under seal in their entirety
                    13         should include an explanation of why redaction is not feasible.
                    14               4.       DEFII~IITIONS
                    15               4.1      Action: Juan J. Chavez v. Huhtamaki, Inc., Case No. 2:19-cv-05930-
                    16         ODW-JEM.
                    17               4.2      Challenging Party: a Party or Non-Party that challenges the designation
                    18         ofinformation or items under this Order.
                    19               4.3      "CONFIDENTIAL" Information or Items: information (regardless of
                   20          how it is generated, stored or maintained) or tangible things that qualify for protection
                   21          under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                    22         Cause Statement.
                    23               4.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
                    24         support staff.
                    25               4.5      Designating Party: a Party or Non-Party that designates information or
                    26         items that it produces in disclosures or in responses to discovery as
                    27         "CONFIDENTIAL."

                    28 II             4.6     Disclosure or Discovery Material: all items or information, regardless of
LITTLER MENDELSON, P.C.
    1049 Gen~uiy PnM Eesl
           Slh Floar
  Los Angeles, CA 9006].3107
                                                                          4.      STIPULATION AND PROTECTIVE ORDER
         310.553.0308
                        1      the medium or manner in which it is generated, stored, or maintained (including,
                       2       among other things, testimony, transcripts, and tangible things), that are produced or
                       3       generated in disclosures or responses to discovery.
                       4             4.7    Expert: a person with specialized knowledge or experience in a matter
                       5       pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                       6       expert witness or as a consultant in this Action.
                       7             4.8    "Huhtamaki Employee Information" means all information that is
                       8       provided by Huhtamaki to Plaintiffls Counsel that identifies or can be used to identify
                       9       a particular individual, including without limitation, names, addresses, phone
                     to        numbers, email addresses, employee numbers, and social security numbers. Unless
                     11        otherwise designated as "Confidential," Huhtamaki Employee Information does not
                     12        include information provided by Huhtamaki regarding Plaintiff Juan J. Chavez.
                     13              4.9    House Counsel: attorneys who are employees of a party to this Action.
                     14        House Counsel does not include Outside Counsel of Record or any other outside
                     15        counsel.
                     16              4.10 Non-Party: any natural person, partnership, corporation, association or
                     17        other legal entity not named as a Party to this action.
                     18              4.11 Outside Counsel of Record: attorneys who are not employees of a party
                     19        to this Action but are retained to represent a party to this Action and have appeared in
                     20        this Action on behalf of that party or are affiliated with a law firm that has appeared
                     21        on behalf ofthat party, and includes support staff.
                     22              4.12 Party: any party to this Action, including all of its officers, directors,
                     23        employees, consultants, retained experts, and Outside Counsel of Record (and their
                     24        support staffs).
                     25              4.13 Producing Party: a Party or Non-Party that produces Disclosure or
                     26        Discovery Material in this Action.
                     27              4.14 Professional Vendors: persons or entities that provide litigation support

                     28 II     services (e.g., photocopying, videotaping, translating, preparing exhibits or
LITTLER MENDELSON, P.C.
    ZO<9 Century Park Easl
          sm Fioo~
  Los Nngeles, CA 9006].3101                                              5.         STIPULATION AND PROTECTIVE ORDER
         310.553.0700
                       1       demonstrations, and organizing, storing, or retrieving data in any form or medium)
                       2       and their employees and subcontractors.
                       3             4.15 Protected Material: any Disclosure or Discovery Material that is
                       4       designated as "CONFIDENTIAL."
                       5             4.16    Receiving Party: a Party that receives Disclosure or Discovery Material
                       6       from a Producing Party.
                       7             5.     SCOPE
                       8             The protections conferred by this Stipulation and Order cover not only '
                       9       Protected Material(as defined above), but also (1)any information copied or extracted
                       10      from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                       11      Protected Material; and (3) any testimony, conversations, or presentations by Parties
                       12      or their Counsel that might reveal Protected Material.
                       13             Any use of Protected Material at trial shall be governed by the orders ofthe trial
                       14      judge and other applicable authorities. This Order does not govern the use of Protected
                       15      Material at trial.
                       16            6.      DESIGNATING PROTECTED MATERIAL
                       17            6.1     Manner and Timing of Designations. Except as otherwise provided in
                       18      this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
                       19      qualifies for protection under this Order must be clearly so designated before the
                       20      material is disclosed or produced.
                       21             Designation        in    conformity       with      this     Order       requires:
                       22                   (a) for information in documentary form (e.g., paper or electronic
                       23      documents, but excluding transcripts of depositions or other pretrial or trial
                       24      proceedings), that the Producing Party affix at a minimum, the legend
                       25      "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
                       26      contains protected material. If only a portion of the material on a page qualifies for
                       27      protection, the Producing Party also must clearly identify the protected portions)

                       28 II (e.g., by making appropriate markings in the margins).
LITTLER MENDELSON, P.C.
    1019 Cenl urY Perk Easl
           5.h F~ao,
  Los Fngeles, CA 9006].710]
                                                                         6.        STIPULATION AND PROTECTIVE ORDER
         ] 10.55] OJOB
                       1              A Party or Non-Party that makes original documents available for inspection
                       2        need not designate them for protection until after the inspecting Party has indicated
                       3        which documents it would like copied and produced. During the inspection and before
                      4         the designation, all of the material made available for inspection shall be deemed
                       5        "CONFIDENTIAL." After the inspecting Party has identified the documents it wants
                      6         copied and produced, the Producing Party must determine which documents, or
                       7        portions thereof, qualify for protection under this Order. Then, before producing the
                       8        specified documents, the Producing Party must affix the "CONFIDENTIAL legend"
                      9         to each page that contains Protected Material. If only a portion of the material on a
                     10         page qualifies for protection, the Producing Party also must clearly identify the
                     11         protected portions)(e.g., by making appropriate markings in the margins).
                     12                       (b) for testimony given in depositions that the Designating Party
                     13         identifies the Disclosure or Discovery Material on the record, before the close of the
                     14         deposition all protected testimony.
                     15                       (c) for information produced in some form other than documentary and
                     16         for any other tangible items, that the Producing Party affix in a prominent place on the
                     17         exterior of the container or containers in which the information is stored the legend
                     18         "CONFIDENTIAL." If only a portion or portions of the information warrants
                     19         protection, the Producing Party, to the extent practicable, shall identify the protected
                    20          portion(s).
                    21                6.2     Inadvertent Failures to Desi~. If timely corrected, an inadvertent
                    22          failure to designate qualified information or items does not, standing alone, waive the
                    23          Designating Party's right to secure protection under this Order for such material.
                    24          Upon timely correction of a designation, the Receiving Party must make reasonable
                    25          efforts to assure that the material is treated in accordance with the provisions of this
                    26          Order.
                    27

                    28 ~~
LITTLER MENDELSON, P.C.
    2019 Geni uiy Perk Easl
            Sin Floor
  Los An Aeles. CA 80067.310]                                             7.       STIPULATION AND PROTECTIVE ORDER
          310.55].0308
                        1             7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       2              7.1.   Timing of Challen~. Any Party or Non-Party may challenge a
                       3        designation of confidentiality at any time that is consistent with the Court's
                       4        Scheduling Order.
                       5              7.2    Meet and Confer. The Challenging Party shall initiate the dispute
                       6        resolution process under Local Rule 37-1 et seq.
                       7              7.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                       8 ~ joint stipulation pursuant to Local Rule 37-2.

                       9              7.4    The burden of persuasion in any such challenge proceeding shall be on
                     10         the Designating Party. Frivolous challenges, and those made for an improper purpose
                     1 1 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                     12         expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                     13         withdrawn the confidentiality designation, all parties shall continue to afford the
                     14         material in question the level of protection to which it is entitled under the Producing
                     15         Party's designation until the Court rules on the challenge.
                     16               8.     ACCESS TO AND USE OF PROTECTED MATERIAL
                     17               8.1    Basic Principles. A Receiving Party may use Protected Material that is
                     18         disclosed or produced by another Party or by a Non-Party in connection with this
                     19         Action only for prosecuting, defending or attempting to settle this Action. Such
                    20          Protected Material may be disclosed only to the categories of persons and under the
                    21          conditions described in this Order. When the Action has been terminated, a Receiving
                    22          Party must comply with the provisions of section 14 below(FINAL DISPOSITION).
                    23                Protected Material must be stored and maintained by a Receiving Party at a
                    24          location and in a secure manner that ensures that access is limited to the persons
                    25          authorized under this Order.
                    26                8.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
                    27          otherwise ordered by the court or permitted in writing by the Designating Party, a

                    28 I        Receiving Party may disclose any information or item designated "CONFIDENTIAL"
LITTLER MENDELSON, P.C.
    40eB Century Parx Easy
            5i~ Flooi
  Los Nngeles. CA BOOfi].J10]                                             8.       STIPULATION AND PROTECTIVE ORDER
          J10.553.03~8
                        1        only to:
                       2                     (a) the Receiving Party's Outside Counsel of Record in this Action, as ~
                       3         well as employees of said Outside Counsel of Record to whom it is reasonably
                       4         necessary to disclose the information for this Action;
                       5                     (b) the officers, directors, and employees (including House Counsel) of
                       6         the Receiving Party to whom disclosure is reasonably necessary for this Action;
                       7                     (c) Experts (as defined in this Order) of the Receiving Party to whom
                       8         disclosure is reasonably necessary for this Action and who have signed the
                       9         "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                     10                      (d)the court and its personnel;
                     11                      (e) court reporters and their staff;
                     12                      (~j professional jury or trial consultants, mock jurors, and Professional
                     13          Vendors to whom disclosure is reasonably necessary for this Action and who have
                     14          signed the "Acknowledgment and Agreement to Be Bound" (E~ibit A);
                     15                      (g)the author or recipient of a document containing the information or a
                     16          custodian or other person who otherwise possessed or knew the information;
                     17                      (h) during their depositions, witnesses, and attorneys for witnesses, in the
                     18          Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                      19         requests that the witness sign the form attached as Exhibit A hereto; and (2)they will
                     20          not be permitted to keep any confidential information unless they sign the
                     21          "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise agreed
                     22          by the Designating Party or ordered by the court. Pages of transcribed deposition
                     23          testimony or exhibits to depositions that reveal Protected Material may be separately
                     24          bound by the court reporter and may not be disclosed to anyone except as permitted
                     25          under this Stipulated Protective Order; and
                     26                      (i) any mediators or settlement officers and their supporting personnel,
                     27          mutually agreed upon by any ofthe parties engaged in settlement discussions.

                     28 II             8.3    Protection and Use of Huhtamaki Employee Information.
LITTLER MENDELSON, P.C.
    2019 Century ParX Eesi
            5th Floor
  Los An Aeles, CA 9008'!.310]                                              9.      STIPULATION AND PROTECTIVE ORDER
          310.55].0]08
                      1                    (a) At all times, Plaintiff's Counsel have, and will maintain for as long as ~
                      2 ~ they access, process, store or transmit Huhtamaki Employee Information, a ~

                      3        comprehensive, written information security program that complies with applicable
                      4        law and industry best practices. The security program will apply to all locations,
                      5        systems, devices and equipment used by Plaintiff or Plaintiffs Counsel to access,
                     6         process, store, or transmit Huhtamaki Employee Information ("Plaintiff's Counsel's
                      7        Systems"), and it will include physical, administrative, and technical security controls
                      8        that prevent unauthorized access to, disclosure of, loss of, or use of the Plaintiffls
                      9        Counsel's Systems and the Huhtamaki Employee Information that those Plaintiffs
                    10         Counsel's Systems process, store, or transmit. In the event that Plaintiff or Plaintiff's
                    11         Counsel suspect that any Plaintiffls Counsel's Systems or Huhtamaki Employee
                    12         Information that the Plaintiff's Counsel's Systems, the Plaintiff or the Plaintiff's
                    13         Counsel processes, stores, or transmits is subject to any suspected or actual
                    14         unauthorized access, use, or disclosure, Plaintiffs Counsel will immediately notify
                    15         Huhtamaki's Counsel, Littler Mendelson, P.C., c/o Sarah E. Ross and Alexandria M.
                    16         Witte, by telephone and writing. Plaintiff and Plaintiffs Counsel shall use Huhtamaki
                    17         Employee Information only to the extent necessary in this lawsuit, shall securely
                    18         delete Huhtamaki Employee Information upon conclusion of the Proceeding or as
                    19         required by law, and shall not disclose Huhtamaki Employee Information to any third
                   20          party, including to Plaintiff. Plaintiffs Counsel will also be responsible for ensuring
                   21          that any vendors, subcontractors or third parties retained by Plaintiff or Plaintiffs
                   22          Counsel that have access to any Huhtamaki Employee Information have security
                   23          programs that meet the same requirements as set forth in this paragraph.
                   24                      (b)     To further ensure that Huhtamaki Employee Information is
                   25          adequately protected, the Parties agree to follow the notice process sanctioned by the
                   26          Federal District Court in York v. Starbucks Corp., 2009 U.S. Dist. LEXIS 92274,2009
                    27         WL 3177605 (C.D. Cal. June 30, 2009). The Parties agree that, at the outset of

                    28 II Plaintiffls Counsel's (or their designees') first contact with each current or former
LITTLER MENDELSON, P.C.
    2049 Geni urY Perk Easl
           Sin Fleor
  Los AnAeles, CA 90061.310]                                             1 O.     STIPULATION AND PROTECTIVE ORDER
         310.55J.090B
                      1        Huhtamaki employee whose contact information is provided by Huhtamaki through
                      2        discovery in this litigation, Plaintiffs Counsel (or their designees) will inform each
                      3        contacted individual that (a) the decision whether to talk with Plaintiffs Counsel is
                      4        voluntary and the individual has the right not to talk with Plaintiffls Counsel (or their
                      5        designees) and (b) that, if he or she elects not to talk to Plaintiffs Counsel (or their
                     6         designees), Plaintiff's Counsel (or their designees) will terminate the contact and not
                      7        contact them again.
                      8              Plaintiffs Counsel (or their designees) will also inform each individual that his
                      9        or her refusal to speak with counsel will not prejudice his or her rights in any way.
                    10               Plaintiffs Counsel (or their designees) will keep a list of all individuals
                    11         contacted and all individuals who make it known that they do not want to be contacted
                    12         and preserve that list for the Court. In addition, Plaintiffs Counsel agrees that
                    13         Huhtamaki Employee Information will be used only for purposes of this Proceeding
                    14         and will not be disseminated to anyone not necessary to the prosecution of this case.
                    15               9.     PROTECTED         MATERIAL          SUBPOENAED          OR     ORDERED
                    16                      PRODUCED IN OTHER LITIGATION
                    17               If a Party is served with a subpoena or a court order issued in other litigation
                    18         that compels disclosure of any information or items designated in this Action as
                    19         "CONFIDENTIAL," that Party must:
                   20                      (a) promptly notify in writing the Designating Party. Such notification
                   21          shall include a copy ofthe subpoena or court order;
                   22                      (b) promptly notify in writing the party who caused the subpoena or order
                   23          to issue in the other litigation that some or all of the material covered by the subpoena
                    24         or order is subject to this Protective Order. Such notification shall include a copy of
                   25          this Stipulated Protective Order; and
                    26                     (c) cooperate with respect to all reasonable procedures sought to be
                    27         pursued by the Designating Party whose Protected Material may be affected. If the

                    28 I Designating Party timely seeks a protective order, the Party served with the subpoena
LITTLER MENDELSON, P.C.
    20<9 Cen~ury Park Easy
           Sid Floor
  Los Angeles, CA 8006] 310]                                             1 1.     STIPLTI,ATION AND PROTECTIVE ORDER
         J10 553.0300
                       1        or court order shall not produce any information designated in this action as
                      2         "CONFIDENTIAL" before a determination by the court from which the subpoena or
                       3        order issued, unless the Party has obtained the Designating Party's permission. The
                      4         Designating Party shall bear the burden and expense of seeking protection in that
                       5        court of its confidential material and nothing in these provisions should be construed
                      6         as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                       7        directive from another court.
                       8              10.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                       9                     PRODUCED IN THIS LITIGATION
                     10                     (a) The terms of this Order are applicable to information produced by a
                     11         Non-Party in this Action and designated as "CONFIDENTIAL." Such information
                     12         produced by Non-Parties in connection with this litigation is protected by the
                     13         remedies and relief provided by this Order. Nothing in these provisions should be
                     14         construed as prohibiting allon-Party from seeking additional protections.
                     15                     (b) In the event that a Party is required, by a valid discovery request, to
                     16         produce allon-Party's confidential information in its possession, and the Party is
                     17         subject to an agreement with the Non-Party not to produce the Non-Party's
                     18         confidential information, then the Party shall:
                     19                     (1) promptly notify in writing the Requesting Party and the Non-Party
                    20          that some or all of the information requested is subject to a confidentiality agreement
                    21          with allon-Party;
                    22                      (2) promptly provide the Non-Party with a copy of the Stipulated
                    23          Protective Order in this Action, the relevant discovery request(s), and a reasonably
                    24          specific description ofthe information requested; and
                    25                      (3) make the information requested available for inspection by the Non-
                    26          Party, if requested.
                    27                      (c)If the Non-Party fails to seek a protective order from this court within

                    28 II 14 days of receiving the notice and accompanying information, the Receiving Party
LITTLER MENDELSON, P.C.
    2018 Ceniuiy Park Easy
            Sin Floor
  Los Angeles, CA 900fi1.]10]                                             12.     STIPULATION AND PROTECTIVE ORDER
         ] 10.55] 0308
                        1      may produce the Non-Party's confidential information responsive to the discovery
                       2       request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                        3      produce any information in its possession or control that is subject to the
                       4       confidentiality agreement with the Non-Party before a determination by the court.
                       5       Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                       6       of seeking protection in this court of its Protected Material.
                       7             1L     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                       8             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                       9 ~ Protected Material to any person or in any circumstance not authorized under this

                      10       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      11       writing the Designating Party of the unauthorized disclosures,(b) use its best efforts
                      12       to retrieve all unauthorized copies of the Protected Material,(c) inform the person or
                      13       persons to whom unauthorized disclosures were made of all the terms of this Order,
                      14       and (d) request such person or persons to execute the "Acknowledgment an
                      15       Agreement to Be Bound" attached hereto as E~ibit A.
                      16             12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTI~RWISE
                      17                    PROTECTED MATERIAL
                      18             When a Producing Party gives notice to Receiving Parties that certain
                      19       inadvertently produced material is subject to a claim of privilege or other protection,
                      20       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                      21       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                      22       may be established in an e-discovery order that provides for production without prior
                      23       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                      24       parties reach an agreement on the effect of disclosure of a communication or
                      25       information covered by the attorney-client privilege or work product protection, the
                      26       parties may incorporate their agreement in the stipulated protective order submitted to
                      27       the court.
                      2g II iii
LITi LER MENDELSON, P.C.
    f049 Century Perk Eesi
          5.h F~oo~                                                      13.
  Los Anpales, CA 9008].]10]
         J10.553.OJOB
                                                                                   STIPULATION AND PROTECTIVE ORDER
                      1              13.    MISCELLANEOUS
                      2              13.1 Right to Further Relief. Nothing in this Order abridges the right of any ~
                      3        person to seek its modification by the Court in the future.
                      4              13.2 Right to Assert Other Objections. By stipulating to the entry of this ~
                      5        Protective Order, no Party waives any right it otherwise would have to object to
                      6        disclosing or producing any information or item on any ground not addressed in this
                      7        Stipulated Protective Order. Similarly, no Party waives any right to object on any
                      8        ground to use in evidence of any ofthe material covered by this Protective Order.
                      9              13.3 Filing Protected Material. A Party that seeks to file under seal any'
                    to ~ Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                    11         only be filed under seal pursuant to a court order authorizing the sealing of the
                    12         specific Protected Material. If a Party's request to file Protected Material under seal is
                    13         denied by the court, then the Receiving Party may file the information in the public
                    14         record unless otherwise instructed by the court.
                    15               14.    FINAL DISPOSITION
                    16               After the final disposition of this Action, within 60 days of a written request by
                    17         the Designating Party, each Receiving Party must return all Protected Material to the
                    18         Producing Party or destroy such material. As used in this subdivision, "all Protected
                    19         Material" includes all copies, abstracts, compilations, summaries, and any other
                   20          format reproducing or capturing any of the Protected Material. Whether the Protected
                   21          Material is returned or destroyed, the Receiving Party must submit a written
                   22          certification to the Producing Party (and, if not the same person or entity, to the
                   23          Designating Party) by the 60-day deadline that (1) identifies (by category, where
                   24          appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                   25          that the Receiving Party has not retained any copies, abstracts, compilations,
                   26          summaries or any other format reproducing or capturing any ofthe Protected Material.
                   27          Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                   28 II pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
LITTLER MENDELSON, P.C.
    2049 Century PeM Eesl
            5th Floor
  Los Angeles, CA 90087.710]                                             14.       STIPULATION AND PROTECTIVE ORDER
         ] 10 553.OJOB
                       1       correspondence, deposition and trial exhibits, expert reports, attorney work product,
                      2        and consultant and expert work product, even if such materials contain Protected
                      3        Material. Any such archival copies that contain or constitute Protected Material
                      4        remain subject to this Protective Order.
                      5              15.    VIOLATION
                      6              Any violation of this Order may be punished by appropriate measures
                      7        including, without limitation, contempt proceedings and/or monetary sanctions.
                      8

                      9        IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
                    10
                               Dated: November 13, 2019                    LITTLER MENDELSON,P.C.
                    11

                    12
                                                                           /s/Alexandria M. Witte
                    13                                                     SARAH E. ROSS
                                                                           ALEXANDRIA M. WITTE
                    14
                                                                           Attorne s for Defendant
                    15                                                     HUHT~~MAKI,INC.
                    16

                    17
                               Dated: November 13, 2019                    MOON &YANG,APC
                    18

                    19
                                                                           /s/Lilit Ter-Astvatsatrvan
                    20
                                                                           H. SCOTT LEVIANT
                    21                                                     LILIT TER-ASTVATSATRYAN
                    22                                                     Attorne s for Plaintiff
                                                                           JUAN ~CHAVEZ
                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
    ]049 Ceniu ry Paik Easy
           Sih Floor
  Los Angeles, CA 9008].]107                                              15.     STIPULATION AND PROTECTIVE ORDER
         J10.55].OJOB
                       1      FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
                       2

                       3      DATED: ~~ ~      ~V l
                      4

                       5
                                                       H n rable John E. McDermott
                      6                                    ED STATES MAGISTRATE JUDGE
                       7

                       8

                      9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
   ]04B Cenl~ry Perk Eesl
          5.h F~oo,                                     16.
  Los Rngeles, CA 908].310]
         ] 10.55 J.0309
                                                              STIPULATION AND PROTECTIVE ORDER
                        1                                            EXHIBIT A
                       2                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                       3              I hereby acknowledge that I,                                           [NAME],
                       4                                                       [POSITION AND EMPLOYER], am
                       5        about to receive Protected Material supplied in connection with the Action: Juan J.
                       6        Chavez v. Huhtamaki, Inc., Case No. 2:19-cv-05930-ODW-JEM. I understand that
                       7        said Protected Material is provided to me subject to the terms and restrictions of the
                       8        Stipulated Protective Order filed in this Action. I have been given a copy of the
                       9        Stipulated Protective Order; I have read it; and, I agree to be bound by its terms. I
                     10         understand that Protected Material as defined in the Stipulated Protective Order,
                     11         including any notes or other records that may be made regarding any such materials,
                     12         shall not be disclosed to anyone, except as expressly permitted by the Stipulated
                     13         Protective Order. I will not copy or use, except solely for the purposes of this Action,
                     14         any Protected Material obtained pursuant to the Stipulated Protective Order, except as
                     15         provided therein or otherwise ordered by the Court in the Action. I further understand
                     16         that I am to retain all copies of all Protected Material provided to me in a secure
                     17         manner, and that all copies of such Protected Material are to remain in my personal
                     18         custody and control until termination of my participation in this Action, whereupon
                     19         the copies of such Materials will be returned to counsel who provided me with such
                    20          Material.
                                Dated:
                    21
                                                                               Signature
                    22
                                                                               Print Name
                    23

                    24                                                         Title

                    25                                                         Address
                    26
                                                                               City, State, Zip
                    27
                                                                               Telephone Number
                    28 ~~
LITTLER MENDELSON, P.C.
    2048 Cen~urY Perk Eesl
           Slh floor
  Los RnBeles. CA 9006].]1 ~]                                             1.
         310.557.0308
